USCA4 Appeal: 20-2351    Doc: 51        Filed: 04/04/2022   Pg: 1 of 5




                                          UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 20-2236


        LEILA NASSER ASR, individually and as parent of minor child DM,

                          Plaintiff - Appellant,

                    v.

        KAREN EADY-WILLIAMS; MECKLENBURG COUNTY COURTHOUSE,

                          Defendants - Appellees,



                                            No. 20-2271


        LEILA NASSER ASR, Individually and as parent of minor child DM,

                          Plaintiff - Appellant,

                    v.

        MITZI Y. KINCAID; KINCAID & ASSOCIATES, PLLC,

                          Defendants - Appellees,



                                            No. 20-2274


        LEILA NASSER ASR, Individually and as parent of minor child DM,

                          Plaintiff - Appellant,
USCA4 Appeal: 20-2351    Doc: 51        Filed: 04/04/2022   Pg: 2 of 5




                    v.

        CHARLES GUY MONNETT; CHARLES G. MONNETT III & ASSOCIATES,

                          Defendants - Appellees,



                                            No. 20-2276


        LEILA NASSER ASR, Individually and as parent of minor child DM,

                          Plaintiff - Appellant,

                    v.

        ANTHONY GIORDANO; GIORDANO, GORDON & BURNS, PLLC,

                          Defendants - Appellees,



                                            No. 20-2351


        LEILA NASSER ASR, individually and as parent of minor child D.M.,

                          Plaintiff - Appellant,

                    v.

        DANIEL R. HANSEN; KINDERCARE EDUCATION, LLC, f/k/a Knowledge
        Universe Education LLC; KINDERCARE LEARNING CENTERS, LLC, d/b/a Park
        Road Kindercare,

                          Defendants - Appellees.




                                                   2
USCA4 Appeal: 20-2351      Doc: 51         Filed: 04/04/2022    Pg: 3 of 5




        Appeals from the United States District Court for the Western District of North Carolina,
        at Charlotte. Max O. Cogburn, Jr., District Judge. 3:20-cv-00140-MOC-DCK; 3:20-cv-
        00142-MOC-DCK; 3:20-cv-00139-MOC-DCK; 3:20-cv-00143-MOC-DCK; 3:20-cv-
        00141-MOC-DCK


        Submitted: January 31, 2022                                       Decided: April 4, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed in part, affirmed as modified in part by unpublished per curiam opinion.


        Leila Nasser Asr, Appellant Pro Se. Kathryn Hicks Shields, Assistant Attorney General,
        NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Karen
        Harris Chapman, John Michael Durnovich, POYNER SPRUILL, LLP, Charlotte, North
        Carolina; Randall Joseph Phillips, CHARLES G. MONNETT III & ASSOCIATES,
        Charlotte, North Carolina; Ryan D. Bolick, CRANFILL SUMNER, LLP, Charlotte, North
        Carolina; Lucas D. Garber, SHUMAKER LOOP & KENDRICK, PLLC, Charlotte, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    3
USCA4 Appeal: 20-2351       Doc: 51          Filed: 04/04/2022      Pg: 4 of 5




        PER CURIAM:

               Leila Nasser Asr appeals the district court’s orders granting Appellees’ motions to

        dismiss her complaints on the grounds of lack of subject matter jurisdiction, judicial and

        Eleventh Amendment immunity, and collateral estoppel and res judicata. Although the

        district court granted her multiple extensions of time to do so, Asr did not respond in the

        district court to Appellees’ motions to dismiss and therefore failed to address their

        assertions that her complaints were subject to dismissal. Accordingly, her arguments

        challenging the district court’s reasons for dismissal are raised for the first time on appeal.

        As a general rule in civil cases, we will not review appellate arguments that were not made

        in the district court. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014). We have

        considerable discretion in deciding which issues to consider for the first time on appeal,

        id., and, “absent exceptional circumstances,” we will decline to exercise that discretion,

        Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020) (cleaned up). We have reviewed the

        record and conclude that Asr has not met this standard.

               Asr also argues that the district court’s orders were the result of judicial bias. Our

        review of the record leads us to conclude that this argument is without merit. See, e.g.,

        Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011) (explaining that rulings made “on

        the basis of facts introduced or events occurring in the course of the current proceedings

        . . . almost never constitute a valid basis for a bias or partiality motion” (internal quotation

        marks omitted)).

               We therefore affirm the district court’s orders dismissing Asr’s complaints against

        Eady-Williams, the Mecklenburg County Courthouse, Hansen, KinderCare Education,

                                                       4
USCA4 Appeal: 20-2351     Doc: 51        Filed: 04/04/2022    Pg: 5 of 5




        LLC, and KinderCare Learning Centers, LLC. Asr v. Eady Williams, No. 3:20-cv-00140-

        MOC-DCK (W.D.N.C. Oct. 19, 2020); Asr v. Hansen, No. 3:20-cv-00141-MOC-DCK

        (W.D.N.C. Nov. 23, 2020). However, the dismissal of Asr’s complaints against Kincaid,

        Giordano, and Monnett for lack of subject matter jurisdiction should have been without

        prejudice.   See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

        Broadlands, LLC, 713 F.3d 175, 185 (4th Cir 2013) (explaining that court lacking

        “jurisdiction has no power to adjudicate and dispose of a claim on the merits”). We

        therefore modify the orders in those cases to reflect that the dismissals are without

        prejudice, see 28 U.S.C. § 2106, and affirm the judgments as modified. Asr v. Kincaid,

        No. 3:20-cv-00142-MOC-DCK (W.D.N.C. Oct. 29, 2020); Asr v. Giordano, No. 3:20-cv-

        00143-MOC-DCK (W.D.N.C. Oct. 29, 2020); Asr v. Monnett, No. 3:20-cv-00139-MOC-

        DCK (W.D.N.C. Oct. 29, 2020).

              We deny Asr’s motions to seal the record on appeal and for appointment of counsel.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                     AFFIRMED IN PART,
                                                          AFFIRMED AS MODIFIED IN PART




                                                  5